Exhibit 99.1 Interpace Diagnostics Reports Third Quarter 2016 Results of Operations PARSIPPANY, N.J., November 18 , 2016 Interpace Diagnostics Group (NASDAQ: IDXG), a company that provides clinically useful molecular diagnostic tests and pathology services for evaluating risk of cancer by leveraging the latest technology in personalized medicine for better patient diagnosis and management, today reported financial and operational results for the third quarter ended September 30, 2016. Operational and Cash Update : ● The company has been reducing operational costs and working to restructure obligations incurred related to the sale of the majority of the CSO business in December 2015 as well as obligations related to the acquisition of RedPath. Quarterly installment payments due on the $10.7 million secured note payable to the RedPath shareholders, originally due beginning October 1, 2016, have been extended to begin on December 31, 2016. ● The company had cash balances of $1.7 million on September 30, 2016 and has negotiated a line of credit of up to $1.2 million and has not drawn down on the facility to date. Recent Business Updates I nclude: ● Evidence supporting Interpace Diagnostics’ PanDNA product presented at the American College of Gastroentrerology Annual Meeting by Dr. James Farrell, Director of the Yale Center for Pancreatic Diseases, described when and how PanDNA can help assess long term risk of pancreatic cancer in patients with pancreatic cyst lesions ● Completed the validation and launch of two new thyroid services designed to assist physicians and clinics that prefer to have the initial Fine Needle Aspirate (FNA) biopsy assessed by an independent third party. ● Announced New York State approval of ThyGenX ™ for indeterminate thyroid nodules in October enabling us to now market both ThyGenX and ThyraMir in the state, which is known to account for approximately 5% of the 600,000 FNA biopsies in the US annually. “During the third quarter, our team continued to perform. Significant new product extensions are being brought to market which, we believe, will keep us on track to meeting our revenue goals. While Q-3 revenues were slightly less than anticipated , we are seeing strong performance in the first month of the fourth quarter ,” said Jack E. Stover, President & CEO. “We are hopeful that further restructurings can be accomplished in a timely manner and accordingly we are continuing to aggressively seek and evaluate strategic alternatives.” Financial Update: Interpace’s net revenue for the third quarter of 2016 was $3.3 million, an increase of 32% compared to $2.5 million in the third quarter of 2015 and down 8% from the second quarter of 2016. Gross profit for the period was $1.5 million, or 44.0% of net revenue, as compared to $0.7 million, or 28% of net revenue in the prior year period. Total operating expenses for the period increased to $8.0 million from $7.4 million for the same period in 2015. Included in operating expenses in the third quarter of 2016 was a $3.4 million non cash asset impairment charge. The loss from continuing operations, before tax for the third quarter of 2016, was $7.0 million, compared to the $7.6 million loss in the third quarter of 2015. The net loss for the third quarter of 2016was $7.5 million, as compared to a net loss of $4.9 million for the comparable period of 2015, which included $2.6 million of income from discontinued operations in 2015. Net cash used in operating activities for the nine months ended September 30, 2016 was $6.6 million of which $5.1 million was from continuing operations, a substantial improvement as compared to $13.5 million for the prior year period. About Interpace Diagnostics Group, Inc. Interpace Diagnostics provides clinically useful molecular diagnostic tests and pathology services for evaluating risk of cancer by leveraging the latest technology in personalized medicine for better patient diagnosis and management. The Company currently has three commercialized molecular tests: PancraGen® for the evaluation of pancreatic cysts and assessment of risk of concomitant or subsequent cancer; ThyGenX®, for the diagnosis of thyroid cancer from thyroid nodules utilizing a next generation sequencing assay; and ThyraMIR®, for the diagnosis of thyroid cancer from thyroid nodules utilizing a proprietary gene expression assay. Interpace Diagnostics mission is to provide personalized medicine through molecular diagnostics and innovation to advance patient care based on rigorous science. ThyGenX® Oncogene Panel ThyGenX ® is used to improve risk stratification and surgical decision-making when standard cytopathology does not provide a clear diagnosis of thyroid cancer. Accordingly, ThyGenX ® assists physicians in distinguishing between benign and malignant genotypes in indeterminate thyroid nodules by utilizing state-of-the-art next-generation sequencing (NGS) to identify more than 100 genetic alterations associated with papillary and follicular thyroid carcinomas, the two most common forms of thyroid malignancies. The ThyGenX ® panel design is based on the miR Inform
